Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of August 2, 2011,
by and between NuPathe Inc., a Delaware corporation (the “Company”), and ASPIRE
CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”). 
Capitalized terms used herein and not otherwise defined herein are defined in
Section 10 hereof.

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Thirty Million Dollars ($30,000,000) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”).  The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.                                    PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:

 

(a)        Initial Purchase; Commencement of Purchases of Common Stock. 
Immediately upon the execution of this Agreement, the Buyer shall purchase from
the Company 70,721 Purchase Shares and upon receipt of such Purchase Shares pay
to the Company as the purchase price therefor, via wire transfer, Five Hundred
Thousand Dollars ($500,000) (such purchase the “Initial Purchase” and such
Purchase Shares are referred to herein as “Initial Purchase Shares”). Upon
issuance and payment therefor as provided herein, such Initial Purchase Shares
shall be validly issued and fully paid and non-assessable. The Initial Purchase
Shares shall be issued to the Buyer bearing the restrictive legend set forth in
Section 4(e).  Thereafter, the purchase and sale of Purchase Shares hereunder
shall occur from time to time upon written notices by the Company to the Buyer
on the terms and conditions as set forth herein following the satisfaction of
the conditions (the “Commencement”) as set forth in Sections 6 and 7 below (the
date of satisfaction of such conditions, the “Commencement Date”).

 

(b)        The Company’s Right to Require Regular Purchases.  Subject to the
terms and conditions of this Agreement, on any given Business Day after the
Commencement Date, the Company shall have the right but not the obligation to
direct the Buyer by its delivery to the Buyer of a Purchase Notice from time to
time, and the Buyer thereupon shall have the obligation, to buy up to 100,000
Purchase Shares on any Business Day (as long as such notice is delivered on or
before 5:00 p.m. eastern time on such Business Day) (each such purchase, a
“Regular Purchase”) at the Purchase Price on the Purchase Date; however, in no
event shall the Purchase Amount of a Regular Purchase exceed five hundred
thousand dollars ($500,000) per Business Day.  The Company may deliver multiple
Purchase Notices to the Buyer from time to time so long as the most recent
purchase has been completed.  The share amounts in the first sentence of this
Section 1(b) shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split, or other
similar transaction.

 

--------------------------------------------------------------------------------


 

(c)        VWAP Purchases.  Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in
Section 1(b) above, with one Business Day’s prior written notice, the Company
shall also have the right but not the obligation to direct the Buyer by its
delivery to the Buyer of a VWAP Purchase Notice from time to time, and the Buyer
thereupon shall have the obligation to buy the VWAP Purchase Share Percentage of
the trading volume of the Common Stock on the VWAP Purchase Date up to the VWAP
Purchase Share Volume Maximum on the VWAP Purchase Date (as long as such notice
is delivered on or before 5:00 p.m. eastern time on the Business Day immediately
preceding the VWAP Purchase Date) (each such purchase, a “VWAP Purchase”) at the
VWAP Purchase Price.  The Company may only deliver a VWAP Purchase Notice to the
Buyer on a date on which it also submitted a Purchase Notice to the Buyer in an
amount equal to the lesser of (i) 100,000 Purchase Shares or (ii) a number of
Purchase Shares with an aggregate Purchase Amount equal to five hundred thousand
dollars ($500,000).  A VWAP Purchase shall automatically be deemed completed at
such time on the VWAP Purchase Date that the sale price of the Common Stock
falls below the VWAP Minimum Price Threshold; in such circumstance, the VWAP
Purchase Amount shall be calculated using the (i) the VWAP Purchase Percentage
of the aggregate shares traded for such portion of the VWAP Purchase Date prior
to the time that the sale price of the Common Stock fell below the VWAP Minimum
Price Threshold and (ii) the volume weighted average price of Common Stock sold
during such portion of the VWAP Purchase Date prior to the time that the sale
price of the Common Stock fell below the VWAP Minimum Price Threshold.  Each
VWAP Purchase Notice must be accompanied by instructions to the Company’s
transfer agent to immediately issue an amount of Common Stock equal to the VWAP
Purchase Share Estimate, a good faith estimate of the number of Purchase Shares
that the Buyer shall have the obligation to buy pursuant to the VWAP Purchase
Notice.  In no event shall the Buyer, pursuant to any VWAP Purchase, purchase a
number of Purchase Shares that exceeds the VWAP Purchase Share Estimate issued
on the VWAP Purchase Date in connection with such VWAP Purchase Notice;
provided, however, that the Buyer will immediately return to the Company any
amount of Common Stock issued with the VWAP Purchase Share Estimate that exceeds
the number of Purchase Shares the Buyer actually purchases in connection with
such VWAP Purchase.  Upon completion of each VWAP Purchase Date, the Buyer shall
submit to the Company a confirmation of the VWAP Purchase in form and substance
reasonably acceptable to the Company.  The Company may deliver multiple VWAP
Purchase Notices to the Buyer from time to time so long as the most recent
purchase has been completed.  The Company may, by written notice to the Buyer,
in its sole discretion at any time after the date of this Agreement, irrevocably
terminate this Section 1(c) and its right to direct the Buyer to make VWAP
Purchases.

 

(d)        Payment for Purchase Shares.  For each Regular Purchase, the Buyer
shall pay to the Company an amount equal to the Purchase Amount as full payment
for such Purchase Shares via wire transfer of immediately available funds on the
same Business Day that the Buyer receives such Purchase Shares.  For each VWAP
Purchase, the Buyer shall pay to the Company an amount equal to the VWAP
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the third Business Day following the VWAP
Purchase Date.  All payments made under this Agreement shall be made in lawful
money of the United States of America via wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement.  Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.

 

(e)        Purchase Price Floor.  The Company and the Buyer shall not effect any
sales under this Agreement on any Purchase Date where the Closing Sale Price is
less than the Floor Price.  “Floor Price” means $4.00 per share of Common Stock,
which shall be appropriately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar
transaction.

 

(f)         Records of Purchases.  The Buyer and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and purchase amounts for each

 

-2-

--------------------------------------------------------------------------------


 

purchase, or shall use such other method reasonably satisfactory to the Buyer
and the Company to reconcile the remaining Available Amount.

 

(g)        Taxes.  The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Buyer made under this Agreement.

 

(h)        Compliance with Principal Market Rules.  Notwithstanding anything in
this Agreement to the contrary, and in addition to the limitations set forth in
Section 1(e), the number of shares of Common Stock which may be issued under
this Agreement, including the Commitment Shares (as defined in
Section 4(e) hereof), shall be limited to 2,901,734 shares of Common Stock,
which equals 19.9% of the Company’s outstanding shares of Common Stock as of the
date of this Agreement, unless shareholder approval is obtained to issue more
than such 19.9%.  The Company shall not be required or permitted to issue any
shares of Common Stock under this Agreement if such issuance would breach the
Company’s obligations under the rules or regulations of the Principal Market.

 

2.         BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:

 

(a)        Investment Purpose.  The Buyer is entering into this Agreement and
acquiring the Commitment Shares and the Purchase Shares (the Purchase Shares and
the Commitment Shares are collectively referred to herein as the “Securities”),
for its own account for investment only and not with a view towards, or for
resale in connection with, the public sale or distribution thereof; provided
however, by making the representations herein, the Buyer does not agree to hold
any of the Securities for any minimum or other specific term.

 

(b)        Accredited Investor Status.  The Buyer is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D under the 1933 Act.

 

(c)        Reliance on Exemptions.  The Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.

 

(d)        Information.  The Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities that have been reasonably
requested by the Buyer, including, without limitation, the SEC Documents (as
defined in Section 3(f) hereof).  The Buyer understands that its investment in
the Securities involves a high degree of risk.  The Buyer (i) is able to bear
the economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the

 

-3-

--------------------------------------------------------------------------------


 

Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below.  The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

(e)        No Governmental Review.  The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(f)         Transfer or Sale.  The Buyer understands that except as provided in
the Registration Rights Agreement (as defined in Section 4(a) hereof): (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of the  Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

(g)        Organization.  The Buyer is a limited liability company duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is organized, and has the requisite organizational
power and authority to own its properties and to carry on its business as now
being conducted.

 

(h)        Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.  The execution and delivery of the
Transaction Documents by the Buyer and the consummation by it of the
transactions contemplated hereby and thereby do not conflict with the Buyer’s
certificate of organization or operating agreement or similar documents, and do
not require further consent or authorization is required by the Buyer, its
managers or its members.

 

(i)         Residency.  The Buyer is a resident of the State of Illinois.

 

(j)         No Prior Short Selling.  The Buyer represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Buyer, its agents, representatives or affiliates engaged in or effected, in any
manner whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as

 

-4-

--------------------------------------------------------------------------------


 

amended (the “1934 Act”)) of the Common Stock or (ii) hedging transaction, which
establishes a net short position with respect to the Common Stock.

 

3.         REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:

 

(a)        Organization and Qualification.  The Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns 50% or more of the voting stock or capital stock or
other similar equity interests) are corporations or limited liability companies
duly organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated or organized, and have the requisite
corporate or organizational power and authority to own their properties and to
carry on their business as now being conducted.  Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation or limited liability
company to do business and is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect.  As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on any of: (i) the business, properties,
assets, operations, results of operations or financial condition of the Company
and its Subsidiaries, if any, taken as a whole, or (ii) the authority or ability
of the Company to perform its obligations under the Transaction Documents (as
defined in Section 3(b) hereof).  The Company has no material Subsidiaries
except as set forth on Schedule 3(a).

 

(b)        Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other agreements entered into by the parties on the Commencement Date and
attached hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors or duly authorized committee thereof, do not conflict with the
Company’s Certificate of Incorporation or Bylaws, and do not require further
consent or authorization by the Company, its Board of Directors or its
shareholders, (iii) this Agreement has been, and each other Transaction Document
shall be on the Commencement Date, duly executed and delivered by the Company
and (iv) this Agreement constitutes, and each other Transaction Document upon
its execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.  The Board of Directors of the Company or
duly authorized committee thereof has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit C-1 attached
hereto to authorize this Agreement and the transactions contemplated hereby. 
The Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any respect other than by the resolutions set forth
in Exhibit C-2 attached hereto regarding the registration statement referred to
in Section 4 hereof.  The Company has delivered

 

-5-

--------------------------------------------------------------------------------


 

to the Buyer a true and correct copy of a unanimous written consent adopting the
Signing Resolutions executed by all of the members of the Board of Directors of
the Company.

 

(c)        Capitalization.  As of the date hereof, the authorized capital stock
of the Company consists of (i) 90,000,000 shares of Common Stock, par value
$0.001, of which as of the date hereof 14,581,580 shares are issued and
outstanding, zero shares are held as treasury shares, 2,139,518 shares are
reserved for future issuance pursuant to the Company’s stock incentive plan of
which only approximately 641,640 shares remain available for future option
grants or stock awards and 200,268 shares are issuable and reserved for issuance
pursuant to securities (other than stock options or equity based awards issued
pursuant to the Company’s stock incentive plans) exercisable or exchangeable
for, or convertible into, shares of Common Stock and (ii) 10,000,000 shares of
Preferred Stock, $0.001 par value, of which as of the date hereof none are
issued and outstanding.  All of such outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable.  Except
as disclosed in Schedule 3(c), (i) no shares of the Company’s capital stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities of the Company or any of its Subsidiaries, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no material agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.  The Company has furnished or made available to the
Buyer true and correct copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and summaries of the terms of all securities
convertible into or exercisable for Common Stock, if any, and copies of any
documents containing the material rights of the holders thereof in respect
thereto.

 

(d)        Issuance of Securities.  The Commitment Shares have been duly
authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issue thereof. 
2,901,734 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement.  Upon issuance and payment
therefore in accordance with the terms and conditions of this Agreement, the
Purchase Shares shall be validly issued, fully paid and nonassessable and free
from all taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.

 

-6-

--------------------------------------------------------------------------------


 

(e)        No Conflicts.  Except as disclosed in Schedule 3(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the reservation for issuance and issuance of the
Purchase Shares) will not (i) result in a violation of the Certificate of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the Bylaws or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect.  Except as disclosed in Schedule 3(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or Bylaws
or their organizational charter or bylaws, respectively.  Except as disclosed in
Schedule 3(e), neither the Company nor any of its Subsidiaries is in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations or amendments which could
not reasonably be expected to have a Material Adverse Effect.  The business of
the Company and its Subsidiaries is not being conducted, and shall not be
conducted, in violation of any law, ordinance, or regulation of any governmental
entity, except for possible violations, the sanctions for which either
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  Except as specifically contemplated by this Agreement
and as required under the 1933 Act or applicable state securities laws or the
filing of a Listing of Additional Shares Notification Form with the Principal
Market, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof.  Except as
disclosed in Schedule 3(e), all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence shall be obtained or effected on or prior to the Commencement Date. 
The Company is not subject to any notices or actions from or to the Principal
Market, other than routine matters incident to listing on the Principal Market
and not involving a violation of the rules of the Principal Market.  The
Principal Market has not commenced any delisting proceedings against the
Company.

 

(f)         SEC Documents; Financial Statements. Except as disclosed in Schedule
3(f), for the twelve (12) months preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such reports),
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “SEC Documents”).  As of their respective dates (except as
they have been correctly amended), the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC

 

-7-

--------------------------------------------------------------------------------


 

Documents, and none of the SEC Documents, at the time they were filed with the
SEC (except as they may have been properly amended), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  As of their
respective dates (except as they have been properly amended), the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements or otherwise include such
modifications as are permitted by Rule 10-01 of Regulation S-X) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).  Except as disclosed in Schedule 3(f) or routine
correspondence, such as comment letters and notices of effectiveness in
connection with previously filed registration statements or periodic reports, to
the Company’s knowledge, the Company or any of its subsidiaries are not
presently the subject of any inquiry, investigation or action by the SEC.

 

(g)        Absence of Certain Changes.  Except as disclosed in Schedule 3(g),
since March 31, 2011, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries.  For purposes of this Agreement, neither a decrease
in cash or cash equivalents nor losses incurred in the ordinary course of the
Company’s business shall be deemed or considered a material adverse change.  The
Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings. 
The Company is financially solvent and is generally able to pay its debts as
they become due.

 

(h)        Absence of Litigation. To the Company’s knowledge, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened
against or affecting the Company or any of the Company’s Subsidiaries or any of
the Company’s or the Company’s Subsidiaries’ officers or directors in their
capacities as such, which could reasonably be expected to have a Material
Adverse Effect.  A description of each action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body which, as of the date of this Agreement, is
pending or threatened in writing against or affecting the Company, the Common
Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such, is
set forth in Schedule 3(h).

 

(i)         Acknowledgment Regarding Buyer’s Status.  The Company acknowledges
and agrees that the Buyer is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the Buyer
or any of its representatives or agents in connection

 

-8-

--------------------------------------------------------------------------------


 

with the Transaction Documents and the transactions contemplated hereby and
thereby is merely incidental to the Buyer’s purchase of the Securities.  The
Company further represents to the Buyer that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives and advisors.

 

(j)        Intellectual Property Rights.  To the Company’s knowledge, the
Company and its Subsidiaries own or possess adequate rights or licenses to use
all material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and rights (collectively,
“Intellectual Property”) necessary to conduct their respective businesses as now
conducted, except as set forth in Schedule 3(j) or to the extent that the
failure to own, possess, license or otherwise hold adequate rights to use
Intellectual Property would not, individually or in the aggregate, have a
Material Adverse Effect.  Except as disclosed in Schedule 3(j), none of the
Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement.  The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademarks,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others with respect to the Company’s
or its Subsidiaries’ trademarks, trade name rights, patents, patent rights,
copyrights, inventions, licenses, service names, service marks, service mark
registrations, trade secret or other similar rights and, except, as set forth on
Schedule 3(j), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.

 

(k)        Environmental Laws.  To the Company’s knowledge, the Company and its
Subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(l)         Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(l) or such as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  Any real property and facilities held under lease by the
Company and any of its Subsidiaries are, to the Company’s knowledge, held by
either of them under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

-9-

--------------------------------------------------------------------------------


 

(m)      Insurance.  The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be reasonable in
light of the businesses in which the Company and its Subsidiaries are engaged. 
Neither the Company nor any such Subsidiary has been refused any insurance
coverage sought or applied for and neither the Company nor any such Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would reasonably be expected to have a Material Adverse Effect.

 

(n)        Regulatory Permits.  The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses as currently conducted, except where the failure to so comply could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  Neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
material certificate, authorization or permit.

 

(o)        Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction.

 

(p)        Transactions With Affiliates.  Except as set forth on Schedule 3(p),
and other than the grant or exercise of stock options or any other equity
securities offered pursuant to a stockholder approved benefit plan or the
Company’s Non-employee Director Compensation Policy as disclosed on Schedule
3(c), none of the officers, directors, or employees of the Company is presently
a party to any transaction with the Company or any of its Subsidiaries (other
than for services as employees, officers and directors and reimbursement for
expenses incurred on behalf of the Company), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a material interest or is
an officer, director, trustee or general partner.

 

(q)        Application of Takeover Protections.  The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.

 

-10-

--------------------------------------------------------------------------------


 

4.         COVENANTS.

 

(a)        Filing of Form 8-K and Registration Statement.  The Company agrees
that it shall, within the time required under the 1934 Act, file a Report on
Form 8-K disclosing this Agreement and the transactions contemplated hereby. 
The Company shall also file within ten (10) Business Days from the date hereof a
new registration statement covering the sale of the Securities by the Buyer in
accordance with the terms of the Registration Rights Agreement between the
Company and the Buyer, dated as of the date hereof (“Registration Rights
Agreement”).

 

(b)        Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
initial sale of the Securities to the Buyer under this Agreement and (ii) any
subsequent sale of the Securities by the Buyer, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Buyer from time to time, and shall provide
evidence of any such action so taken to the Buyer.

 

(c)        Listing.  The Company shall promptly secure the listing of all of the
Securities upon each national securities exchange and automated quotation system
that requires Company application for listing, if any, upon which shares of
Common Stock are then listed (subject to official notice of issuance) and shall
maintain, so long as any other shares of Common Stock shall be so listed, such
listing of all Securities from time to time issuable under the terms of the
Transaction Documents in accordance with the requirements of the Registration
Rights Agreement.  The Company shall maintain the Common Stock’s authorization
for listing on the Principal Market in accordance with the requirements of the
Registration Rights Agreement.  Neither the Company nor any of its Subsidiaries
shall take any action that would be reasonably expected to result in the
delisting or suspension of the Common Stock on the Principal Market, unless the
Common Stock is immediately thereafter traded on the New York Stock Exchange,
the Nasdaq Global Select Market, the Nasdaq Capital Market, the NYSE Amex
Equities, or the OTC Bulletin Board.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section.

 

(d)        Limitation on Short Sales and Hedging Transactions.  The Buyer agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11(k), the Buyer and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the 1934 Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

(e)        Issuance of Commitment Shares and Initial Purchase Shares. 
Immediately upon the execution of this Agreement, the Company shall issue to the
Buyer, as consideration for the Buyer entering into this Agreement, 84,866
shares of Common Stock (the “Commitment Shares”), and, pursuant to Section 1(a)
the Buyer shall purchase the Initial Purchase Shares.  The Commitment Shares and
Initial Purchase Shares shall be issued in certificated form and (subject to
Section 5 hereof) shall bear the following restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE

 

-11-

--------------------------------------------------------------------------------


 

ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, UNLESS
SOLD PURSUANT TO: (1) RULE 144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(2) AN OPINION OF HOLDER’S COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

 

(f)         Due Diligence.  The Buyer shall have the right, from time to time as
the Buyer may reasonably deem appropriate, to perform reasonable due diligence
on the Company during normal business hours.  The Company and its officers and
employees shall provide information and reasonably cooperate with the Buyer in
connection with any reasonable request by the Buyer related to the Buyer’s due
diligence of the Company, including, but not limited to, any such request made
by the Buyer in connection with (i) the filing of the registration statement
described in Section 4(a) hereof and (ii) the Commencement.  Provided, however,
that at no time is the Company required or permitted to disclose material
nonpublic information or any information the disclosure of which would cause the
loss of attorney-client privilege to the Buyer or the breach of any obligation
of confidentiality or non-disclosure to a third party.  Each party hereto agrees
not to disclose any Confidential Information of the other party to any third
party and shall not use the Confidential Information for any purpose other than
in connection with, or in furtherance of, the transactions contemplated hereby. 
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party.

 

(g)        Disposition of Securities.  The Buyer shall not sell any Securities
except as provided in this Agreement, the Registration Rights Agreement and the
“Plan of Distribution” section of the prospectus included in the Registration
Statement.  In the event of any sales of Securities pursuant to the Registration
Statement, the Buyer will (i) effect such sales pursuant to the “Plan of
Distribution” section of the prospectus included in the Registration Statement,
and (ii) will comply with all applicable prospectus delivery requirements.

 

5.         TRANSFER AGENT INSTRUCTIONS.

 

Immediately upon the execution of this Agreement, the Company shall deliver to
the Transfer Agent a letter in the form as set forth as Exhibit E attached
hereto with respect to the issuance of the Commitment Shares and Initial
Purchase Shares.  On the Commencement Date, the Company shall cause any
restrictive legend on the Commitment Shares and Initial Purchase Shares to be
removed upon surrender of the originally issued certificate(s) for such shares. 
All of the Purchase Shares, other than the Initial Purchase Shares, to be issued
under this Agreement shall be issued without any restrictive legend unless the
Buyer expressly consents otherwise.  The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, to issue
Purchase Shares in the name of the Buyer for the Purchase Shares (the
“Irrevocable Transfer Agent Instructions”).  The Company warrants to the Buyer
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5, will be given by the Company to the Transfer
Agent with respect to the Purchase Shares and that the Commitment Shares and
Purchase Shares shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement and the
Registration Rights Agreement, subject to the provisions of Section 4(e) in the
case of the Commitment Shares and Initial Purchase Shares.

 

-12-

--------------------------------------------------------------------------------


 

6.                                    CONDITIONS TO THE COMPANY’S RIGHT TO
COMMENCE
SALES OF SHARES OF COMMON STOCK UNDER THIS AGREEMENT.

 

The right of the Company hereunder to commence sales of the Purchase Shares
(other than the Initial Purchase Shares) is subject to the satisfaction of each
of the following conditions on or before the Commencement Date (the date that
the Company may begin sales):

 

(a)        The Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b)        The representations and warranties of the Buyer shall be true and
correct and the Buyer shall have performed, satisfied and complied in all
material respects with the covenants and agreements required by the Transaction
Documents to be performed, satisfied or complied with by the Buyer at or prior
to the Commencement Date; and

 

(c)        A registration statement covering the sale of the Securities shall
have been declared effective under the 1933 Act by the SEC and no stop order
with respect to the registration statement shall be pending or threatened by the
SEC.

 

7.                                    CONDITIONS TO THE BUYER’S OBLIGATION TO
MAKE
PURCHASES OF SHARES OF COMMON STOCK.

 

The obligation of the Buyer to buy Purchase Shares (other than the Initial
Purchase Shares) under this Agreement is subject to the satisfaction of each of
the following conditions on or before the Commencement Date (the date that the
Company may begin sales of Purchase Shares other than Initial Purchase Shares)
and once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:

 

(a)        The Company shall have executed each of the Transaction Documents and
delivered the same to the Buyer;

 

(b)        The Company shall have issued to the Buyer the Commitment Shares and
Initial Purchase Shares and, in the event that the Buyer shall have surrendered
the originally issued certificate(s), shall have removed the restrictive
transfer legend from the certificate representing the Commitment Shares and
Initial Purchase Shares;

 

(c)        The Common Stock shall be authorized for listing on the Principal
Market, trading in the Common Stock shall not have been, within the last 365
days, suspended by the SEC or the Principal Market, other than a general halt in
trading in the Common Stock by the Principal Market under halt codes indicating
pending or released material news, and the Securities shall be approved for
listing upon the Principal Market;

 

(d)        The Buyer shall have received the opinion of the Company’s legal
counsel dated as of the Commencement Date in customary form and substance;

 

-13-

--------------------------------------------------------------------------------


 

(e)        The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date of this Agreement and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement Date. 
The Buyer shall have received a certificate, executed by the CEO, President or
CFO of the Company, dated as of the Commencement Date, to the foregoing effect
in the form attached hereto as Exhibit B;

 

(f)         The Board of Directors of the Company or a duly authorized committee
thereof shall have adopted resolutions substantially in the form attached hereto
as Exhibit C, which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;

 

(g)        As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 2,901,734 shares of Common Stock;

 

(h)        The Irrevocable Transfer Agent Instructions, in form acceptable to
the Buyer shall have been delivered to and acknowledged in writing by the
Company and the Company’s Transfer Agent;

 

(i)         The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

 

(j)         The Company shall have delivered to the Buyer a certified copy of
the Certificate of Incorporation, as certified by the Secretary of State of the
State of Delaware within ten (10) Business Days of the Commencement Date;

 

(k)        The Company shall have delivered to the Buyer a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit D;

 

(l)         A registration statement covering the sale of all of the Commitment
Shares and Purchase Shares shall have been declared effective under the 1933 Act
by the SEC and no stop order with respect to the registration statement shall be
pending or threatened by the SEC.  The Company shall have prepared and delivered
to the Buyer a final and complete form of prospectus, dated and current as of
the Commencement Date, to be used by the Buyer in connection with any sales of
any Securities, and to be filed by the Company one (1) Business Day after the
Commencement Date pursuant to Rule 424(b). The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Commitment Shares and Purchase Shares pursuant to
this Agreement in compliance with such laws;

 

(m)      No Event of Default has occurred and is continuing, or any event which,
after notice and/or lapse of time, would become an Event of Default has
occurred;

 

-14-

--------------------------------------------------------------------------------


 

(n)        On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the Buyer,
in order to render inapplicable any control share acquisition, business
combination, shareholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Buyer’s ownership of the Securities; and

 

(o)        The Company shall have provided the Buyer with the information
reasonably requested by the Buyer in connection with its due diligence requests
made prior to, or in connection with, the Commencement, in accordance with the
terms of Section 4(f) hereof.

 

8.                                    INDEMNIFICATION.

 

(a)       In consideration of the Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities hereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless the Buyer and all of
its affiliates, shareholders, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from (A) a breach of any of the Buyer’s representations and warranties,
covenants or agreements contained in this Agreement, or (B) the gross negligence
or willful misconduct of the Indemnitee.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

 

(b)        Promptly after receipt by an Indemnitee under this Section 8 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving a third party claim, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 8, deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses to be paid by the Company, if, in the
reasonable opinion of counsel

 

-15-

--------------------------------------------------------------------------------


 

retained by the Company, the representation by such counsel of the Indemnitee
and the Company would be inappropriate due to actual or potential differing
interests between such Indemnitee and any other party represented by such
counsel in such proceeding. The Indemnitee shall cooperate fully with the
Company in connection with any negotiation or defense of any such action or
claim by the Company and shall furnish to the Company all information reasonably
available to the Indemnitee which relates to such action or claim.  The Company
shall keep the Indemnitee substantially apprised at all times as to the status
of the defense or any settlement negotiations with respect thereto.  The Company
shall not be liable for any settlement of any action, claim or proceeding
effected without its written consent, provided, however, that the Company shall
not unreasonably withhold, delay or condition its consent.  The Company shall
not, without the consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such claim or
litigation.  Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnitee with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made.  The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action shall not relieve the
Company of any liability to the Indemnitee under this Section 8, except to the
extent that the Company is prejudiced in its ability to defend such action.

 

9.         EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)        while any registration statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of such registration statement lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the Buyer
for sale of all of the Registrable Securities (as defined in the Registration
Rights Agreement), and such lapse or unavailability continues for a period of
ten (10) consecutive Business Days or for more than an aggregate of thirty (30)
Business Days in any 365-day period, which is not in connection with a
post-effective amendment to any such registration statement; in connection with
any post-effective amendment to such registration statement that is required to
be declared effective by the SEC such lapse or unavailability may continue for a
period of no more than thirty (30) consecutive Business Days, which such period
shall be extended for an additional fifteen (15) Business Days if the Company
receives a comment letter from the SEC in connection therewith;

 

(b)        the suspension from trading or failure of the Common Stock to be
listed on a Principal Market for a period of three (3) consecutive Business
Days;

 

(c)        the delisting of the Common Stock from the Principal Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, the Nasdaq Global Select Market, the Nasdaq
Capital Market, the NYSE Amex Equities, or the OTC Bulletin Board;

 

(d)        the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Buyer which the Buyer is entitled to receive within five (5)
Business Days after the applicable Purchase Date;

 

-16-

--------------------------------------------------------------------------------


 

(e)        the Company’s breach of any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach would
reasonably be expected to have a Material Adverse Effect and, except in the case
of a breach of a covenant which is reasonably curable, only if such breach
continues for a period of at least five (5) Business Days after written notice
to the Company;

 

(f)         if any Person commences a proceeding against the Company pursuant to
or within the meaning of any Bankruptcy Law ;

 

(g)        if the Company pursuant to or within the meaning of any Bankruptcy
Law; (A) commences a voluntary case, (B) consents to the entry of an order for
relief against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors, (E) becomes insolvent, or
(F) is generally unable to pay its debts as the same become due;

 

(h)        a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or

 

(i)         if at any time after the Commencement Date, the Exchange Cap is
reached. The “Exchange Cap” shall be deemed to be reached at such time if, upon
submission of a Purchase Notice under this Agreement, the issuance of such
shares of Common Stock would exceed that number of shares of Common Stock which
the Company may issue under this Agreement without breaching the Company’s
obligations under the rules or regulations of the Principal Market.

 

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Closing Sale Price is below the
Floor Price, the Company may not require and the Buyer shall not be obligated or
permitted to purchase any shares of Common Stock under this Agreement.  If
pursuant to or within the meaning of any Bankruptcy Law, the Company commences a
voluntary case or any Person commences a proceeding against the Company, a
Custodian is appointed for the Company or for all or substantially all of its
property, or the Company makes a general assignment for the benefit of its
creditors, (any of which would be an Event of Default as described in Sections
9(f), 9(g) and 9(h) hereof) this Agreement shall automatically terminate without
any liability or payment to the Company without further action or notice by any
Person.  No such termination of this Agreement under Section 11(k)(i) shall
affect the Company’s or the Buyer’s obligations under this Agreement with
respect to pending purchases and the Company and the Buyer shall complete their
respective obligations with respect to any pending purchases under this
Agreement.

 

10.       CERTAIN DEFINED TERMS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)        “1933 Act” means the Securities Act of 1933, as amended.

 

-17-

--------------------------------------------------------------------------------


 

(b)        “Available Amount” means initially Thirty Million Dollars
($30,000,000) in the aggregate which amount shall be reduced by the Purchase
Amount each time the Buyer purchases shares of Common Stock pursuant to Section
1 hereof.

 

(c)        “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

 

(d)        “Business Day” means any day on which the Principal Market is open
for trading including any day on which the Principal Market is open for trading
for a period of time less than the customary time.

 

(e)        “Closing Sale Price” means the last closing trade price for the
Common Stock on the Principal Market as reported by the Principal Market.

 

(f)         “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

 

(g)        “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(h)        “Maturity Date” means the date that is twenty-four (24) months from
the Commencement Date.

 

(i)         “Person” means an individual or entity including any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(j)         “Principal Market” means the Nasdaq Global Market; provided however,
that in the event the Company’s Common Stock is ever listed or traded on the
Nasdaq Global Select Market, the

 

-18-

--------------------------------------------------------------------------------


 

Nasdaq Capital Market, the New York Stock Exchange, the NYSE Amex Equities or
the OTC Bulletin Board, then the “Principal Market” shall mean such other market
or exchange on which the Company’s Common Stock is then listed or traded.

 

(k)        “Purchase Amount” means, with respect to any particular purchase made
hereunder, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1 hereof as set forth in a valid Purchase Notice or VWAP
Purchase Notice which the Company delivers to the Buyer.

 

(l)         “Purchase Date” means with respect to any Regular Purchase made
hereunder, the Business Day of receipt by the Buyer of a valid Purchase Notice
that the Buyer is to buy Purchase Shares pursuant to Section 1(b) hereof.

 

(m)      “Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer directing the Buyer to buy Purchase Shares pursuant to
Section 1(b) hereof as specified by the Company therein at the applicable
Purchase Price on the Purchase Date.

 

(n)        “Purchase Price” means the lower of (i) the lowest Sale Price of the
Common Stock on the Purchase Date or (ii) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(o)        “Sale Price” means any trade price for the shares of Common Stock on
the Principal Market as reported by the Principal Market.

 

(p)        “SEC” means the United States Securities and Exchange Commission.

 

(q)        “Transfer Agent” means the transfer agent of the Company as set forth
in Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

 

(r)        “VWAP Minimum Price Threshold” means, with respect to any particular
VWAP Purchase Notice, the sale price of the Common Stock as traded on the
Principal Market on the VWAP Purchase Date equal to the greater of (i) 90% of
the closing price on of the Common Stock on the Business Day immediately
preceding the VWAP Purchase Date or (ii) such higher price as set forth by the
Company in the VWAP Purchase Notice.

 

(s)        “VWAP Purchase Amount” means, with respect to any particular VWAP
Purchase Notice, the portion of the Available Amount to be purchased by the
Buyer pursuant to Section 1(c) hereof as set forth in a valid VWAP Purchase
Notice which requires the Buyer to buy the VWAP Purchase Share Percentage of the
aggregate shares traded on the VWAP Purchase Date up to the VWAP Purchase Share
Volume Maximum, provided that the market price does not fall below the VWAP
Minimum Price Threshold.

 

(t)         “VWAP Purchase Date” means, with respect to any VWAP Purchase made
hereunder, the Business Day following the receipt by the Buyer of a valid VWAP
Purchase Notice that the Buyer is to buy Purchase Shares pursuant to Section
1(c) hereof.

 

(u)        “VWAP Purchase Notice” shall mean an irrevocable written notice from
the Company to the Buyer directing the Buyer to buy Purchase Shares on the VWAP
Purchase Date pursuant to Section 1(c) hereof as specified by the Company
therein at the applicable VWAP Purchase Price with the applicable VWAP Purchase
Share Percentage specified therein.

 

-19-

--------------------------------------------------------------------------------


 

(v)        “VWAP Purchase Share Percentage” means, with respect to any
particular VWAP Purchase Notice pursuant to Section 1(c) hereof, the percentage
set forth in the VWAP Purchase Notice which the Buyer will be required to buy as
a specified percentage of the aggregate shares traded up to the VWAP Purchase
Share Volume Maximum on the VWAP Purchase Date subject to Section 1(c) hereof
but in no event shall this percentage exceed a maximum of thirty percent (30%)
of such VWAP Purchase Date’s share trading volume of the Common Stock.

 

(w)       “VWAP Purchase Price” means ninety-five percent (95%) of volume
weighted average price for the Common Stock traded (i) on the VWAP Purchase Date
if the aggregate shares traded on the VWAP Purchase Date have not exceeded the
VWAP Purchase Share Volume Maximum, or (ii) during that portion of the VWAP
Purchase Date until such time as the sooner to occur of (a) the time at which
the aggregate shares traded exceed the VWAP Purchase Share Volume Maximum or (b)
the time at which the sale price of Common Stock falls below the VWAP Minimum
Price Threshold (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(x)        “VWAP Purchase Share Estimate” means the number of shares of Common
Stock that the Company has, in its sole discretion, irrevocably instructed its
transfer agent to issue to the Buyer via the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program in connection with a VWAP Purchase
Notice pursuant to Section 1(c) hereof and issued to the Buyer’s or its
designee’s balance account with DTC through its Deposit Withdrawal At Custodian
(DWAC) system on the VWAP Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

(y)        “VWAP Purchase Share Volume Maximum” means a number of shares of
Common Stock traded on the VWAP Purchase Date equal to: (i) the VWAP Purchase
Share Estimate, divided by (ii) the VWAP Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

-20-

--------------------------------------------------------------------------------


 

11.         MISCELLANEOUS.

 

(a)          Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its shareholders.  All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)          Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile or pdf (or
other electronic reproduction) signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.

 

(c)          Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)          Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)          Entire Agreement.  This Agreement and the Registration Rights
Agreement supersede all other prior oral or written agreements between the
Buyer, the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement.

 

-21-

--------------------------------------------------------------------------------


 

(f)           Notices.  Any notices, consents or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

NuPathe Inc.

227 Washington Street, Suite 200

Conshohocken, PA 19428

Telephone:           484-567-0130

Facsimile:             484-567-0136

Attention:               Keith A. Goldan, Chief Financial Officer

 

With required copies to:

NuPathe Inc.

227 Washington Street, Suite 200

Conshohocken, PA 19428

Telephone:           484-567-0130

Facsimile:             484-567-0136

Attention:               Michael F. Marino, General Counsel

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Telephone:           215-963-5000

Facsimile:             215-963-5001

Attention:               Michael N. Peterson

 

If to the Buyer:

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone:           312-658-0400

Facsimile:             312-658-4005

Attention:               Steven G. Martin

 

With a required copy to:

O’Melveny & Myers LLP

1625 Eye Street, NW

Washington, DC 20006

Telephone:           202-383-5418

Facsimile:             202-383-5414

Attention:               Martin P. Dunn, Esq.

 

-22-

--------------------------------------------------------------------------------


 

If to the Transfer Agent:

Broadridge Corporate Issuer Solutions, Inc.

44 W. Lancaster Ave

Ardmore, PA 19003

Telephone:           (610) 649-7300

Facsimile:             (610) 649-7302

Attention:               Angela L. Lamb

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.  Any party to
this Agreement may give any notice or other communication hereunder using any
other means (including messenger service, ordinary mail or electronic mail), but
no such notice or other communication shall be deemed to have been duly given
unless it actually is received by the person for whom it is intended.

 

(g)          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyer, including
by merger or consolidation.  The Buyer may not assign its rights or obligations
under this Agreement.

 

(h)          No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(i)            Publicity.  The Buyer shall have the right to approve before
issuance any press release, SEC filing or any other public disclosure made by or
on behalf of the Company whatsoever with respect to, in any manner, the Buyer,
its purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Buyer, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Buyer in connection with any such press
release or other public disclosure at least one (1) Business Day prior to its
release.  The Buyer must be provided with a copy thereof at least one
(1) Business Day prior to any release or use by the Company thereof.

 

(j)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

-23-

--------------------------------------------------------------------------------


 

(k)          Termination.  This Agreement may be terminated only as follows:

 

(i)            By the Buyer any time an Event of Default exists without any
liability or payment to the Company.  However, if pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(f), 9(g) and 9(h) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person.  No such termination of
this Agreement under this Section 11(k)(i) shall affect the Company’s or the
Buyer’s obligations under this Agreement with respect to pending purchases and
the Company and the Buyer shall complete their respective obligations with
respect to any pending purchases under this Agreement.

 

(ii)           In the event that the Commencement shall not have occurred, the
Company shall have the option to terminate this Agreement for any reason or for
no reason without any liability whatsoever of any party to any other party under
this Agreement except as set forth in Section 11(k)(viii) hereof.

 

(iii)          In the event that the Commencement shall not have occurred on or
before October 31, 2011, due to the failure to satisfy any of the conditions set
forth in Sections 6 and 7 above with respect to the Commencement, any party
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of any party to any other party;
provided, however, that the right to terminate this Agreement under this
Section 11(k)(iii) shall not be available to any party if such failure to
satisfy any of the conditions set forth in Sections 6 and 7 is the result of a
breach of this Agreement by such party or the failure of any representation or
warranty of such party included in this Agreement to be true and correct.

 

(iv)         At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Buyer electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement except as set forth in Section 11(k)(viii) hereof.  The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Buyer.

 

(v)          This Agreement shall automatically terminate on the date that the
Company sells and the Buyer purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement except
as set forth in Section 11(k)(viii) hereof.

 

(vi)         If by the Maturity Date for any reason or for no reason the full
Available Amount under this Agreement has not been purchased as provided for in
Section 1 of this Agreement, this Agreement shall automatically terminate on the
Maturity Date, without any action or notice on the part of any party and without
any liability whatsoever of any party to any other party under this Agreement
except as set forth in Section 11(k)(viii) hereof.  Notwithstanding the
foregoing, only in such case of a termination pursuant to this Section

 

-24-

--------------------------------------------------------------------------------


 

11(k)(vi), the Buyer shall be required to immediately pay to the Company a
termination fee (the “Termination Fee”), equal to half of the number of
Commitment Shares multiplied by $7.07 multiplied by Unfunded Amount Percentage
(as defined below).  The Termination Fee may, at the election of the Buyer, be
paid in cash or in shares of common stock valued at $7.07 per share. “Unfunded
Amount Percentage” means the percentage of the Available Amount ($30,000,000) in
excess of $15,000,000 that the Company did not receive from the Buyer during the
term of this Agreement.  For example, if the Company received $15,000,000 of
funding hereunder, the Unfunded Amount Percentage would be 100%, if the Company
received $22,500,000 of funding hereunder, the Unfunded Amount Percentage would
be 50% and if the Company received $30,000,000 of funding hereunder, the
Unfunded Amount Percentage would be 0%.

 

(vii)        Except as set forth in Sections 11(k)(i) (in respect of an Event of
Default under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and 11(k)(vi), any
termination of this Agreement pursuant to this Section 11(k) shall be effected
by written notice from the Company to the Buyer, or the Buyer to the Company, as
the case may be, setting forth the basis for the termination hereof.

 

(viii)       The representations and warranties of the Company and the Buyer
contained in Sections 2, 3 and 5 hereof, the indemnification provisions set
forth in Section 8 hereof and the agreements and covenants set forth in Sections
4(e) and 11, shall survive the Commencement and any termination of this
Agreement.  No termination of this Agreement shall affect the Company’s or the
Buyer’s rights or obligations (i) under the Registration Rights Agreement which
shall survive any such termination or (ii) under this Agreement with respect to
pending purchases and the Company and the Buyer shall complete their respective
obligations with respect to any pending purchases under this Agreement.

 

(l)          No Financial Advisor, Placement Agent, Broker or Finder.  The
Company represents and warrants to the Buyer that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby.  The Buyer represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby.  Each party
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder engaged by such party
relating to or arising out of the transactions contemplated hereby.  Each party
shall pay, and hold the other party harmless against, any liability, loss or
expense (including, without limitation, attorneys’ fees and out of pocket
expenses) arising in connection with any such claim.

 

(m)        No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(n)          Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Buyer’s remedies provided in this Agreement shall be cumulative and in addition
to all other remedies available to the Buyer under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Buyer contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Buyer’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement.  The Company acknowledges
that a breach by it of its obligations hereunder will cause

 

-25-

--------------------------------------------------------------------------------


 

irreparable harm to the Buyer and that the remedy at law for any such breach may
be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Buyer shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(o)          Failure or Indulgence Not Waiver.  No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

*     *     *     *     *

 

-26-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

 

 

 

THE COMPANY:

 

 

 

NUPATHE INC.

 

 

 

 

By:

  /s/ Jane H. Hollingsworth

 

 

Name: Jane H. Hollingsworth

 

Title: Chief Executive Officer

 

 

 

 

 

 

BUYER:

 

 

 

ASPIRE CAPITAL FUND, LLC

 

BY: ASPIRE CAPITAL PARTNERS, LLC

 

BY: SGM HOLDINGS CORP.

 

 

 

 

By:

  /s/ Steven G. Martin

 

 

Name: Steven G. Martin

 

Title: President

 

-27-

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 3(a)

Subsidiaries

Schedule 3(c)

Capitalization

Schedule 3(e)

No Conflicts

Schedule 3(f)

1934 Act Filings

Schedule 3(g)

Absence of Certain Changes

Schedule 3(h)

Litigation

Schedule 3(j)

Intellectual Property Rights

Schedule 3(l)

Title

Schedule 3(p)

Transactions with Affiliates

 

 

 

EXHIBITS

 

Exhibit A

[Intentionally omitted.]

Exhibit B

Form of Officer’s Certificate

Exhibit C

Form of Resolutions of Board of Directors of the Company

Exhibit D

Form of Secretary’s Certificate

Exhibit E

Form of Letter to Transfer Agent

 

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULES

 

The following schedules are provided in connection with the various
representations and warranties contained in Section 3 of the Common Stock
Purchase Agreement dated as of August 2, 2011, (the “Agreement”) by and between
NuPathe Inc., a Delaware corporation (the “Company”) and Aspire Capital Fund,
LLC, an Illinois limited liability company (the “Buyer”).  These disclosure
schedules are an integral part of the Agreement and the information contained
herein are intended only to qualify and limit the representations, warranties
and covenants of the Company contained in the Agreement and shall not be deemed
to expand in any way the scope or effect of any such representations, warranties
or covenants.  No reference to or disclosure of any item or information herein
shall be construed as an admission or indication, or otherwise imply, that the
included item is “material” or would have a Material Adverse Effect or is not in
the ordinary course of business, or creates measures for materiality, Material
Adverse Effect or ordinary course of business for the purposes of the
Agreement.  Where the terms of a document have been summarized or described in
these schedules, such summary or description is qualified in its entirety by the
entire text of such document which is incorporated herein by reference.  Any
terms defined in the Agreement shall have the same meaning when used in these
schedules, unless the context indicates otherwise.  Any disclosure herein shall
constitute a disclosure under other disclosure schedules, where such disclosure
is appropriate and reasonably apparent.  Nothing herein shall constitute an
admission of any liability or obligation of the Company to any third party, nor
an admission to any third party against the Company’s interests.

 

--------------------------------------------------------------------------------


 

Schedule 3(a) – Subsidiaries

 

None.

 

--------------------------------------------------------------------------------

 


 

Schedule 3(c) - Capitalization

 

The Company’s has outstanding debt under that certain Loan and Security
Agreement, effective as of May 13, 2010 and amended on June 13, 2011, by and
among MidCap Funding III, LLC, Silicon Valley Bank and the Company (the “Term
Loan Facility”).

 

The Warrants set forth below are outstanding as of the date hereof.  Such
warrants provide for the purchase of an aggregate of 200,268 shares of Common
Stock upon exercise thereof.  The Company has agreed to issue additional
warrants to purchase up to 17,925 shares of Common Stock in the event that
additional proceeds are made available to the Company under the Term Loan
Facility. The Company’s outstanding warrants contain customary anti-dilution
provisions providing for adjustment of the number of shares subject thereto and
the exercise thereof upon the occurrence of certain specified events.

 

·

Preferred Stock Warrant, dated as of March 29, 2007, as amended, issued to
Oxford Finance Corp.

 

 

·

Form of Warrant to Purchase Shares of Series B Preferred Stock, as amended

 

 

·

Series B Preferred Stock Warrant, dated May 13, 2010, issued to MidCap Funding
III, LLC, as amended

 

 

·

Series B Preferred Stock Warrant, dated May 13, 2010, issued to Silicon Valley
Bank, as amended

 

 

·

Warrant to Purchase Stock, dated June 13, 2011, issued to MidCap Funding III,
LLC

 

 

·

Warrant to Purchase Stock, dated June 13, 2011, issued to Silicon Valley Bank

 

Options to purchase 1,497,878 shares of Common Stock are outstanding under the
NuPathe Inc. Amended and Restated 2010 Omnibus Incentive Compensation Plan (the
“2010 Plan”) as of July 15, 2011.  641,640 additional shares of Common Stock are
available for future issuance under the 2010 Plan as of July 15, 2011.  In
addition, the Company has made outstanding employment offers to candidates that
include the issuance of stock options under the 2010 Plan upon commencement of
employment.  Pursuant to the Company’s Non-Employee Director Compensation
Policy, each non-employee director receives an annual option grant for the
purchase of 6,750 shares of Common Stock and each new non-employee director
receive an option grant for the purchase of 13,500 shares of Common Stock upon
appointment to the Company’s Board of Directors.  In addition, non-employee
directors may elect to receive some or all of their director fees in stock
options.

 

187,150 shares of common stock are available for issuance under the Company’s
2010 Employee Stock Purchase Plan (the “Employee Stock Purchase Plan”).

 

The 2010 Plan and Employee Stock Purchase Plan each contain an “evergreen
provision” pursuant to which up to an additional 1,500,000 shares and 62,383
shares of common stock, respectively, may be added to such plans each year.

 

--------------------------------------------------------------------------------


 

The Company has granted registration rights under:

 

·

That certain Amended and Restated Investor Rights Agreement, dated as of July 8,
2008, as amended on July 20, 2010 and August 4, 2010, between the Company and
the investors named therein (the “Investor Rights Agreement”).

 

 

·

That certain Preferred Stock Warrant, dated as of March 29, 2007, as amended on
May 6, 2010, issued by the Company to Oxford Finance Corp.

 

 

·

That certain Series B Preferred Stock Warrant, dated May 13, 2010, issued by the
Company to MidCap Funding III, LLC, as amended.

 

 

·

That certain Series B Preferred Stock Warrant, dated May 13, 2010, issued by the
Company to Silicon Valley Bank, as amended.

 

 

·

Those Secured Subordinated Convertible Promissory Notes, dated April 9, 2010,
issued by the Company to the former holders thereof.

 

--------------------------------------------------------------------------------


 

Schedule 3(e) – No Conflicts

 

The following waiver/consents were obtained in connection with the transactions
contemplated by the Agreement:

 

·

Waiver and Consent, dated July 19, 2011, executed by certain parties to the
Investor Rights Agreement

 

 

·

Consent from Oxford Finance, dated July 21, 2011

 

--------------------------------------------------------------------------------


 

Schedule 3(f) - 1934 Act Filings; SEC Actions

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3(g) - Absence of Certain Changes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3(h) - Absence of Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3(j) - Intellectual Property Rights

 

With respect to the Company’s issued patents, if the Company fails to pay
required fees when due, abandons such patents or such patents are subject to
re-examinations or successful challenges by third parties, intellectual property
rights related to such patents could expire.

With respect to the Company’s patent applications, if the Company fails to
properly and/ or timely prosecute, defend and or pay required fees when due with
respect to such patent applications, abandons such patent applications, or
receives a final ruling from an appropriate regulatory authority or court
rejecting such patent applications, intellectual property rights related to such
patent applications could expire.

 

With respect to the Company’s issued trademarks, if the Company fails to pay
required fees when due, abandons such trademarks or such trademarks are subject
to successful challenges from third parties, intellectual property rights
related to such trademarks could expire.  With respect to the Company’s
trademarks which have been allowed but have not yet issued, if the Company fails
to pay required fees when due or timely file a valid Statement of Use with
respect to each such allowed trademark, intellectual property rights related to
such allowed trademarks could expire. With respect to the Company’s trademark
applications, if the Company fails to properly and/ or timely prosecute, defend
and or pay required fees when due with respect to such trademark applications,
abandons such trademark applications, or receives a final ruling from an
appropriate regulatory authority or court rejecting such trademark applications,
intellectual property rights related to such trademark applications could
expire.

 

All IP which the Company licenses or otherwise derives its ability to use such
IP from third parties are subject to termination as set forth in the
agreements/arrangements relating thereto, and to the rights of such third
parties therein.

 

--------------------------------------------------------------------------------


 

Schedule 3(l) - Title

 

The Company’s obligations under that certain Loan and Security Agreement,
effective as of May 13, 2010 and amended on June 13, 2011, by and among MidCap
Funding III, LLC, Silicon Valley Bank and the Company, are secured by a lien on
all of the Company’s assets, excluding intellectual property, which is subject
to a negative pledge.

 

Pursuant to that certain Equipment Funding Agreement, dated June 1, 2010,
between the Company and LTS Lohmann Therapie-Systeme AG (“LTS”), the Company has
agreed to fund the purchase by LTS of manufacturing equipment for Zelrix.  Under
the agreement, LTS owns the purchased equipment.

 

--------------------------------------------------------------------------------


 

Schedule 3(p) - Transactions with Affiliates

 

The Company has entered into Director Indemnification Agreements with each of
its directors.

 

The Company maintains insurance policies which insure its directors and officers
against certain liabilities.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Intentionally omitted.]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of August
2, 2011 (the “Common Stock Purchase Agreement”), by and between NUPATHE INC., a
Delaware corporation (the “Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois
limited liability company (the “Buyer”).  Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Common Stock Purchase
Agreement.

 

The undersigned, ___________, ______________ of the Company, hereby certifies as
follows:

 

1.         I am the _____________ of the Company and make the statements
contained in this Certificate in such capacity and not personally;

 

2.         The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 of the Common Stock Purchase Agreement, in which case, such representations
and warranties are true and correct without further qualification) as of the
date when made and as of the Commencement Date as though made at that time
(except for representations and warranties that speak as of a specific date);

 

3.         The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

 

4.         The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

_____________________________   

  Name:

  Title:

 

The undersigned as Secretary of NUPATHE INC., a Delaware corporation, hereby
certifies that ___________ is the duly elected, appointed, qualified and acting
________ of _________ and that the signature appearing above is his genuine
signature.

 

_____________________________________   

Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Common Stock Purchase Agreement (the “Purchase Agreement”) by and
between the Corporation and Aspire Capital Fund, LLC (“Aspire”), providing for
the purchase by Aspire of up to Thirty Million Dollars ($30,000,000) of the
Corporation’s common stock, par value $0.001 (the “Common Stock”); and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of a number of
shares of Common Stock representing a dollar value equal to 2.0% of $30,000,000
to Aspire as a commitment fee (the “Commitment Shares”) and the sale of shares
of Common Stock to Aspire up to the available amount under the Purchase
Agreement (the “Purchase Shares”).

 

Transaction Documents

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and the Chairman, Chief Executive Officer and
Chief Financial Officer (the “Authorized Officers”) are severally authorized to
execute and deliver the Purchase Agreement, and any other agreements or
documents contemplated thereby including, without limitation, a registration
rights agreement (the “Registration Rights Agreement”) providing for the
registration of the shares of the Company’s Common Stock issuable in respect of
the Purchase Agreement on behalf of the Corporation, with such amendments,
changes, additions and deletions as the Authorized Officers may deem to be
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Aspire are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Corporation, such approval to be conclusively evidenced by the signature
of an Authorized Officer thereon; and

 

--------------------------------------------------------------------------------


 

Execution of Purchase Agreement

 

FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
the Purchase Agreement providing for the purchase of common stock of the
Corporation having an aggregate value of up to $30,000,000; and

Issuance of Common Stock

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue the
Commitment Shares to Aspire Capital Fund, LLC as Commitment Shares and that upon
issuance of the Commitment Shares pursuant to the Purchase Agreement, the
Commitment Shares shall be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof; and

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the available amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

FURTHER RESOLVED, that the Corporation shall initially reserve 2,901,734 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement;
and

 

APPROVAL OF ACTIONS

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

 

--------------------------------------------------------------------------------





 

EXHIBIT C-2

 

FORM OF COMPANY RESOLUTIONS APPROVING REGISTRATION STATEMENT

 

WHEREAS, there has been presented to the Board of Directors of the Corporation a
Common Stock Purchase Agreement (the “Purchase Agreement”) by and among the
Corporation and Aspire Capital Fund, LLC (“Aspire”), providing for the purchase
by Aspire of up to Thirty Million Dollars ($30,000,000) of the Corporation’s
common stock, par value $0.001 (the “Common Stock”); and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has approved the Purchase Agreement and the transactions
contemplated thereby and the Company has executed and delivered the Purchase
Agreement to Aspire; and

 

WHEREAS, in connection with the transactions contemplated pursuant to the
Purchase Agreement, the Company has agreed to file a registration statement with
the Securities and Exchange Commission (the “Commission”) registering the
Commitment Shares (as defined in the Purchase Agreement) and the Purchase Shares
(as herein defined in the Purchase Agreement) and to list the Commitment Shares
and Purchase Shares on the Nasdaq Global Market;

 

WHEREAS, the management of the Corporation has prepared an initial draft of a
Registration Statement on Form S-1 (the “Registration Statement”) in order to
register the sale of the Purchase Shares and the Commitment Shares
(collectively, the “Securities”); and

 

WHEREAS, the Board of Directors has determined to approve the Registration
Statement and to authorize the appropriate officers of the Corporation to take
all such actions as they may deem appropriate to effect the offering.

 

NOW, THEREFORE, BE IT RESOLVED, that the officers and directors of the
Corporation be, and each of them hereby is, authorized and directed, with the
assistance of counsel and accountants for the Corporation, to prepare, execute
and file with the Commission the Registration Statement, which Registration
Statement shall be filed substantially in the form presented to the Board of
Directors, with such changes therein as the Chief Executive Officer of the
Corporation or any Vice President of the Corporation shall deem desirable and in
the best interest of the Corporation and its shareholders (such officer’s
execution thereof including such changes shall be deemed to evidence
conclusively such determination); and

 

FURTHER RESOLVED, that the officers of the Corporation be, and each of them
hereby is, authorized and directed, with the assistance of counsel and
accountants for the Corporation, to prepare, execute and file with the
Commission all amendments, including post-effective amendments, and supplements
to the Registration Statement, and all certificates, exhibits, schedules,
documents and other instruments relating to the Registration Statement, as such
officers shall deem necessary or appropriate (such officer’s execution and
filing thereof shall be deemed to evidence conclusively such determination); and

 

--------------------------------------------------------------------------------





 

FURTHER RESOLVED, that the execution of the Registration Statement and of any
amendments and supplements thereto by the officers and directors of the
Corporation be, and the same hereby is, specifically authorized either
personally or by the Authorized Officers as such officer’s or director’s true
and lawful attorneys-in-fact and agents; and

 

FURTHER RESOLVED, that the Authorized Officers are hereby designated as “Agent
for Service” of the Corporation in connection with the Registration Statement
and the filing thereof with the Commission, and the Authorized Officers hereby
are authorized to receive communications and notices from the Commission with
respect to the Registration Statement; and

 

FURTHER RESOLVED, that the officers of the Corporation be, and each of them
hereby is, authorized and directed to pay all fees, costs and expenses that may
be incurred by the Corporation in connection with the Registration Statement;
and

 

FURTHER RESOLVED, that it is desirable and in the best interest of the
Corporation that the Securities be qualified or registered for sale in various
states; that the officers of the Corporation be, and each of them hereby is,
authorized to determine the states in which appropriate action shall be taken to
qualify or register for sale all or such part of the Securities as they may deem
advisable; that said officers be, and each of them hereby is, authorized to
perform on behalf of the Corporation any and all such acts as they may deem
necessary or advisable in order to comply with the applicable laws of any such
states, and in connection therewith to execute and file all requisite papers and
documents, including, but not limited to, applications, reports, surety bonds,
irrevocable consents, appointments of attorneys for service of process and
resolutions; and the execution by such officers of any such paper or document or
the doing by them of any act in connection with the foregoing matters shall
conclusively establish their authority therefor from the Corporation and the
approval and ratification by the Corporation of the papers and documents so
executed and the actions so taken; and

 

FURTHER RESOLVED, that if, in any state where the securities to be registered or
qualified for sale to the public, or where the Corporation is to be registered
in connection with the public offering of the Securities, a prescribed form of
resolution or resolutions is required to be adopted by the Board of Directors,
each such resolution shall be deemed to have been and hereby is adopted, and the
Secretary is hereby authorized to certify the adoption of all such resolutions
as though such resolutions were now presented to and adopted by the Board of
Directors; and

 

FURTHER RESOLVED, that the officers of the Corporation with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Shares on the Nasdaq Global Market.

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as are deemed necessary or
appropriate, with the advice and assistance of counsel, to cause the Corporation
to take all such action referred to herein and to perform its obligations
incident to the registration, listing and sale of the Shares; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken

 

--------------------------------------------------------------------------------


 

all such further actions and to execute and deliver or cause to be executed and
delivered all such further agreements, amendments, documents, certificates,
reports, schedules, applications, notices, letters and undertakings and to incur
and pay all such fees and expenses as in their judgment shall be necessary,
proper or desirable to carry into effect the purpose and intent of any and all
of the foregoing resolutions, and that all actions heretofore taken by any
officer or director of the Corporation in connection with the transactions
contemplated by the agreements described herein are hereby approved, ratified
and confirmed in all respects.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(k) of that certain Common Stock Purchase Agreement dated as of August
2, 2011 (the “Common Stock Purchase Agreement”), by and between NUPATHE INC., a
Delaware corporation (the “Company”) and ASPIRE CAPITAL FUND, LLC, an Illinois
limited liability company (the “Buyer”), pursuant to which the Company may sell
to the Buyer up to Thirty Million Dollars ($30,000,000) of the Company’s Common
Stock, par value $0.001 (the “Common Stock”).  Terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Common Stock
Purchase Agreement.

 

The undersigned, [ ], Secretary of the Company, hereby certifies as follows:

 

1.         I am the Secretary of the Company and make the statements contained
in this Secretary’s Certificate in such capacity and not personally.

 

2.         Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
Incorporation (“Articles”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
shareholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Articles.

 

3.         Attached hereto as Exhibit C are true, correct and complete copies of
the resolutions duly adopted by the Board of Directors of the Company on
_____________ at which a quorum was present and acting throughout.  Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Common Stock Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares and the Commitment Shares and (ii) and the performance of the
Company of its obligation under the Transaction Documents as contemplated
therein.

 

4.         As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

 

_________________________   

[ ], Secretary

 

The undersigned as ___________ of NUPATHE INC., a Delaware corporation, hereby
certifies that [ ] is the duly elected, appointed, qualified and acting
Secretary of NUPATHE INC., and that the signature appearing above is his genuine
signature.

 

___________________________________  

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENTS SHARES
AND INITIAL PURCHASE SHARES AT SIGNING OF THE PURCHASE AGREEMENT

 

 

[COMPANY LETTERHEAD]

 

 

[DATE]

 

Broadridge Corporate Issuer Solutions, Inc.

44 W. Lancaster Ave

Ardmore, PA 19003

Attention:  [  ]

 

Re: Issuance of Common Shares to Aspire Capital Fund, LLC

 

Ladies and Gentlemen:

 

On behalf of NUPATHE INC., (the “Company”), you are hereby instructed to issue
as soon as possible 155,587 shares of our common stock in the name of Aspire
Capital Fund, LLC.  The share certificate should be dated August 2, 2011.  I
have included a true and correct copy of a unanimous written consent executed by
all of the members of the Board of Directors of the Company adopting resolutions
approving the issuance of these shares.  The shares should be issued subject to
the following restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

--------------------------------------------------------------------------------


 

The share certificate should be sent as soon as possible via overnight mail to
the following address:

 

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Attention: Steven G. Martin

 

Thank you very much for your help.  Please call Michael F. Marino, Vice
President, General Counsel, at 484-567-0130 x1114 if you have any questions or
need anything further.

 

NUPATHE INC.

 

BY:_____________________________

Jane H. Hollingsworth

Chief Executive Officer

 

--------------------------------------------------------------------------------

 